Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 11/16/2022.  Claims 52-71 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 52-71 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-55, 57-65 and 67-71 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,154,319. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.
Application No. 17/409,852
U.S. Patent No. 10,154,319
52. A method for customizing a display of a content item, the method comprising: 
1. A method for customizing a display of an advertisement, the method comprising: 
generating for display a first content item on a user device; 
displaying on the user equipment, an advertisement of the plurality of advertisements during the commercial break time period, the advertisement being displayed at a time in accordance with its respective timestamp; 
monitoring a viewer interaction with the first content item; 
detecting with the control circuitry that a viewer is watching one of the plurality of advertisements during the commercial break time period; 
determining with the control circuitry a time that the viewer is watching one of the plurality of advertisements during the commercial break; 
determining a type of viewer interaction with the first content item based on the monitoring, wherein the type of viewer interaction indicates a level of viewer interest in the first content item; 
identifying with the control circuitry the one of the plurality of advertisements being watched by the viewer using the time and the respective timestamp for the commercial break time period; 
obtaining a popularity metric for the first content item from a database, wherein the popularity metric indicates a level of favorability of the first content item; and 
4. The method of claim 1 further comprising: determining, using control circuitry, based on metadata associated with each of the plurality of advertisements, a popularity metric; 
in response to determining that the popularity metric for the first content item exceeds a threshold popularity: 
(claim 4) and selecting the second advertisement if the one of the plurality of advertisements has a highest popularity metric among the respective popularity metrics for each of the plurality of advertisements.
selecting a second content item related to the first content item based at least in part on the type of viewer interaction; and 
3. The method of claim 2 further comprising: determining a type of the viewer interaction; and selecting the second advertisement, based in part, on the type of viewer interaction.
generating for display the second content item on the user device.
(claim 1) at the end of the display of the one of the plurality of advertisements, displaying at least a portion of the second advertisement;


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 53 of the application corresponds to claim 2 of the patent.
Claim 54 of the application corresponds to claim 2 of the patent.
Claim 55 of the application corresponds to claim 2 of the patent.
Claim 57 of the application corresponds to claim 6 of the patent.
Claim 58 of the application corresponds to claim 1 of the patent.
Claim 59 of the application corresponds to claim 4 of the patent.
Claim 60 of the application corresponds to claim 7 of the patent.
Claim 61 of the application corresponds to claim 4 of the patent.
Claim 62 of the application corresponds to claims 1, 3 and 4 of the patent.
Claim 63 of the application corresponds to claim 2 of the patent.
Claim 64 of the application corresponds to claim 2 of the patent.
Claim 65 of the application corresponds to claim 2 of the patent.
Claim 67 of the application corresponds to claim 6 of the patent.
Claim 68 of the application corresponds to claim 1 of the patent.
Claim 69 of the application corresponds to claim 4 of the patent.
Claim 70 of the application corresponds to claim 7 of the patent.
Claim 71 of the application corresponds to claim 4 of the patent.


Allowable Subject Matter
Claims 56 and 66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425